BROWN, J.
The statement of the solicitor, “You must deal with a negro in the light of the fact that he is a negro, and applying your experience and common sense,” was improper and calculated to prejudice the defendant before the jury, and the defendant’s objection thereto should have been sustained.— James v. State, 170 Ala. 72, 54 South. 494; Tannehill v. State, 159 Ala. 51, 48 South. 662. The fact that the defendant was of the negro race did not deprive him of the equal protection of the law, or necessarily discredit his testimony, and should not have been used in the argument as a means of arraying the prejudices of the jury against him.
For this error the judgment is reversed, and the cause remanded.
Reversed and remanded.